Citation Nr: 1538146	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hiatal hernia, status post repairs, with gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active duty service from October 1958 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an anxiety disorder and denied an application to reopen service connection for a hiatal hernia. 

This case was initially before the Board in May 2014, when it reopened the service connection claim for hiatal hernia with GERD and remanded that issue and the psychiatric issue for additional development.  The Board again remanded the claims for further development in November 2014.  Thereafter, in an April 2015 rating decision, the RO granted the claim of entitlement service connection for a psychiatric disorder.  This represents a full grant of the benefits sought on appeal as to that issue; accordingly, the claim is no longer before the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, hiatal hernia, status post repairs, with GERD originated during active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hiatal hernia, status post repairs, with GERD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for hiatal hernia with GERD, that claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).



Service Connection - Applicable Law and Regulation 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Neither GERD nor hiatal hernia is a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Factual Background and Analysis 

The Veteran seeks service connection for a hiatal hernia, status post repairs, with GERD.  

In numerous statements of record, the Veteran has reported that he was initially treated for "heartburn" and diagnosed with a hiatal hernia in 1969-70 while stationed at the U.S. Naval Reserve facility in Minneapolis. See June 2010, April 2011, and June 2014 Correspondence.  Thereafter, he experienced periodic episodes of heartburn until they became chronic, at which time he was diagnosed with GERD at the U.S.A.F. Clinic at Kirtland Air Force Base (between 1988 and 2001) and placed on medication to control it.  The Veteran states that he has been treated for hiatal hernia-related heartburn problems ever since that time. See June 2011 Statement from Veteran. 

At the outset, the Board notes that a large portion of the Veteran's service treatment records (STRs) are missing.  According to a March 2010 Formal Finding of Unavailability, this includes STRs dated from 1958 to 1984.  Additionally, the above-referenced post-service treatment records from Kirtland AFB Clinic, dated from 1988 to 1999, are likewise unavailable for review. See August 2010 Formal Finding of Unavailability.  In cases involving missing or unavailable service treatment records, VA is under a heightened duty to assist Veterans with respect to the processing of their claims. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In any event, the available STRs reflect that the Veteran underwent an abdominal wall hernia repair in April 1985; contemporaneous STRs indicate that the Veteran underwent a previous umbilical hernia repair in 1982.  In an April 1985 Report of Medical History, the Veteran endorsed stomach, liver, or intestinal trouble.  A September 1986 STR showed gastrointestinal complaints of one year in duration.   

Three months following separation, in January 1989, a VA examination noted a history of a hiatal hernia diagnosis in the 1960's, followed by repair in 1981/1982, and secondary repair in 1986.  The examiner stated that the hiatal hernia "causes him some substernal burning."  Thereafter, private treatment records note GERD diagnoses throughout the mid-to late 1990's and continuing to the present time.  

In March 2010, the Veteran's wife, who is a Registered Nurse and has known the Veteran since 1959, stated that the Veteran was diagnosed with a hiatal hernia at the Navy clinic around 1969, after complaining of heartburn and that the pain continued.  

In a June 2010 statement, Dr. S.R., the Veteran's long-time treating physician, stated that the Veteran "has endoscopic evidence of a hiatal hernia that directly results in his Gastro Esophageal Reflux Disease."  

The Board finds that the hiatal hernia, status post repairs, with GERD was incurred in and is attributable to service.  Entitlement to service connection for this condition cannot be established through application of 38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

The available service treatment records reveal that the Veteran was treated for a hiatal hernia (status post multiple repairs) and that he endorsed gastrointestinal problems in-service. See Report of Medical History.  Again, STRs dated prior to 1985 are unavailable for review through no fault of the Veteran.  Nevertheless, the Veteran and his wife (an R.N.) have competently stated that he experienced heartburn/hernia symptoms throughout his 20 years of active duty service, beginning in the 1960's, and he has endorsed symptoms of GERD since service.  This is consistent with his statements expressed in the 1989 VA examination report immediately following service, as well as his statements throughout the current appeal period.  The Board thus finds the lay accounts of the Veteran and his wife to be credible. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

Accordingly, in light of the missing STRs, the STRs showing hiatal hernia treatment in-service, the competent and credible statements of the Veteran and his wife concerning onset/continuity of gastrointestinal symptomatology, and the statement from Dr. S.R., the Board finds that the Veteran experienced recurrent GERD symptomatology associated with his hiatal hernia since service discharge. 

With regard to the VA opinions, the Board acknowledges that the February/March 2015 examiner stated that it was less likely than not that the Veteran's hiatal hernia, status post repair, with GERD was related to his period of service.  However, the examiner heavily relied on inaccurate factual premise - namely, that the Veteran had denied stomach, liver, or intestinal troubles on an April 1985 Report of Medical History.  This is not so.  As indicated above, review of the STRs clearly shows that the Veteran marked "YES" as to having stomach, liver, and/or intestinal problems.  Moreover, the VA examiner entirely failed to take into account the fact that a majority of the Veteran's service treatment records, as well as immediate post-service records held by the Air Force, were missing.  For these reasons, the Board finds the opinions to be of little probative value.

In sum, the evidence demonstrates credible evidence of in-service gastrointestinal difficulties; in-service onset of hiatal hernia with GERD symptoms and unremitting GERD symptoms since service; and that the Veteran currently has GERD.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hiatal hernia, status post repairs, with GERD is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 


ORDER

Service connection for hiatal hernia with GERD is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


